Citation Nr: 1219107	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-17 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, bipolar disorder, and anxiety.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1977 to June 1979.

These matters come before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  

In April 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  The record reflects that the Veteran has diagnoses of depression, bipolar disorder, and anxiety.  In addition, he contends that he has PTSD.  Pursuant to Clemons, the Board has re-characterized the mental disabilities on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The claims file includes the Veteran STRs from entrance, and personnel records from 1977.  No records from 1978 and 1979 are associated with the claims file.  The Veteran's DD 214 reflects that he was given a "general - under honorable conditions" discharge and a reenlistment code of RE-3B.  Both the discharge and the reenlistment code indicate that the Veteran may have had personnel, legal, or other problems upon discharge.  In addition, the DD 214 reflects that the Veteran had six days of time lost from January 5, 1979 to January 11, 1979.  Lost time may refer to days when the Veteran was absent without leave or confined due to criminal proceedings.  The Veteran testified that the last four to five months of service, he had "a couple incidents pop up." (See Board hearing transcript page 6.)  He also stated that he has PTSD and anxiety due to incidents that started approximately five months before his discharge. (See Board hearing transcript page 8.)  The Board finds that unit records, personnel records, and law enforcement records from January 5 to June 28, 1979, pertinent to the Veteran may be useful to the Board in adjudicating the Veteran's claims.  The Board acknowledges that a July 2007 response to a VA request for records reflects that the best microfiche copies of records relating to PTSD were mailed.  Nevertheless, the Board finds that complete copy of the Veteran's microfiche may contain additional pertinent information. 

The Veteran testified that while in service, he went to Camp LeJeune and saw a doctor for 90 days, apparently for a mental health issue.  The Veteran does not state whether this was inpatient or outpatient treatment, but indicated that he was not with his unit at the time.  If the Veteran was hospitalized at this time, in-patient records may be useful to the Board.  (See also March 2006 VA record which reflects that the Veteran reported seeing a "head doctor" in the military.)

With regard to the Veteran's back, the clinical records reflect that the Veteran reported that he began receiving chiropractor treatment in approximately February 2003.  He testified that he was also seen by his primary physician, who referred him to someone else.  (See Board hearing transcript page 6.)  In addition, the records reflect that the Veteran reported having had numerous motor vehicle accidents to include a "head on collision" in approximately 1992, and a motorcycle accident in January 2005, The Board finds records from chiropractic treatment, the Veteran's primary care physician, any doctors to whom the Veteran was referred, and for treatment after motor vehicle accidents may be useful in adjudicating the Veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for any medical treatment facilities in which he was treated for his mental health and for his back, to include chiropractic care in 2003, primary physician care, doctors to whom he was referred, and to include emergency room treatment subsequent to motor vehicle accidents, to include in 1992.  After obtaining a completed VA Form 21-4142, the AOJ should attempt to obtain any pertinent medical records, not already associated with the claims file.  

In addition, request the Veteran to provide his units and duty locations when he was treated for his back and for mental health.  

2.  Obtain a copy of the Veteran's complete military service personnel record and associate it with the claims file.

3.  Contact the appropriate repository and attempt to obtain all military police records, if any, pertaining to the Veteran's time lost from January 5, 1979 to January 11, 1979. 

4.  Contact the appropriate repository and attempt to obtain all unit records, if any, pertaining to the Veteran's time lost from January 5, 1979 to January 11, 1979. 

5.  Contact the National Personnel Records Center (NPRC) or any other appropriate facility, to include the Camp Lejeune hospital directly, and request copies of all clinical (inpatient) records for the Veteran for treatment at a Camp Lejeune medical facility from January 1979 through June 1979. (In-patient records may be independent from, and not filed with, individual STRs, but instead filed by year and place of treatment.) 

If any of the above searches for any such records yields negative results, this fact should be noted in the claims folder.  All documents received by VA should be associated with the claims folder.

6.  After undertaking any other development deemed appropriate, to include VA examinations if warranted based on any newly received evidence, the RO should readjudicate the issues on appeal.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if warranted.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


